Title: Enclosure: Contemporary Translation of Obituary Notice for Joel Barlow by Konrad E. Oelsner and Pierre Samuel Du Pont de Nemours, [before 10 February 1813]
From: Oelsner, Konrad E.,Du Pont de Nemours, Pierre Samuel
To: 


            ENQUIRER-OFFICE,
            October 29, 1813.
            
            The following Biographical Notice of our late Minister, Mr. Barlow, was prepared for some of the public papers of Europe, & has been forwarded to a distinguished citizen of this country by one of its authors.
            
            TRANSLATED FROM THE FRENCH FOR THE ENQUIRER.
            Biographical notice of Mr. Barlow, minister plenipotentiary from the United States of America to the Court of France.
            The friends of humanity, on the two Continents, have just ground to lament the loss of Mr. Barlow.
            He was born in the year 1757 at Reading, in the province, now state of Connecticut.
            He was the youngest of ten children.
            He studied first at Dartmouth college, N. Hampshire, and afterwards at that of N. Haven in his native Connecticut.
            The war of the Independence of America broke out in the year 1776.
             Mr. Barlow was as yet a student, and began to distinguish himself by pieces both in verse and prose, one of which was an elegy on the death of Mr. Hosmer, a member of Congress and Supreme Judge of the U.S. court of appeals.
            In the vacation he took up his musket & went to join his four brothers, who were in the American army, to fight along with them for his country’s freedom. He was at the very warm action of York-Island, where the Americans losing the field, made an honorable retreat, after which they repaired their misfortune.
            He was engaged in a course of law, when the fame of his learning & morality caused him to be appointed Chaplain of brigade in the army by the State of Massachusetts.
            He received ordination, which among the Presbyterians, is no more than a civil form, and an impediment at no time to the embracing of any other state.
            In his capacity of chaplain he attended the army till the peace of 1783.
            In the tent it was that he began his poem of the Columbiad, the only epic that the United States have as yet produced.
            By a zeal at once enlightened, pious and undaunted, he gained the friendship of the highest public characters in the nation, both civil and military; departments by no means incompatible in the American Republic.
            
            But a tie far more interesting to his heart was the connection which he formed in 1781 with Miss Baldwin of N. Haven, sister to the Senator of that name.
            After the peace, Mr. B. resumed the study of the law, and in 1785 entered the Bar, where he practised with considerable success and acquired uncommon celebrity; the joint and natural result of extensive legal knowledge, and shining literary talents.
            The first edition of his Vision of Columb. he published in 1787; & in the same year it passed a second in England.
            This raised the author’s reputation still higher in America and spread it over Europe, which he had occasion to visit the following year.
            A wealthy and respectable company had purchased from the United States between 3 and 4 million acres of land, on the banks of the Ohio.
            A part of those lands they wished to sell to foreigners, and to divide the remainder among their stockholders.
            Mr. B. was concerned in them; and he agreed to go to France to effect a negociation to that purpose, which succeeded so well, that in seventeen years after the colony of Ohio contained a population of seventy thousand inhabitants, being at this day an independent state forming a part of the general confederation.
            To be in France at that period, and not sensibly affected by the revolution, was a thing impossible for Mr. B; & while he admired the energy with which it was conducted, he was filled with detestation of the disorders it occasioned. He tried to soften its horrors, and compose the animosity of party by political pieces, for which he had the honor in return, of being nominated a French citizen, together with his countrymen, the great Washington, General Hamilton & Sir James Mackintosh. 
            We have before us at this moment, three pieces that he has published, which shew how closely in his mind and heart were interwoven the love of his country, a real concern for France and the best principles of civilization.
            The first is a letter of the 4th of February 1799, to the Executive Directory.
            The next is one, to his fellow citizens, of the 4th of March following on the system of policy then pursued by their government; and the third letter is addressed to them, on certain political measures proposed for their consideration; this is of the 20th December 1799.
            To it he has annexed a memorial on maritime laws, in which he lays down, with strength and perspicuity, the principles which France has been so long contending for against England.
            He is surprised that the Barbary powers shew themselves in this respect more civilized than the most celebrated people of Europe.
            They recognize the principle, that the flag truly neutral ought to cover the merchandize. They do not make war without having declared it. And after the declaration, they allow a delay of thirty days in the Mediterranean, and a longer term on the Ocean, before they commence hostilities—
            These were facts known to Mr. B. He had then returned from Algiers, Tunis and Tripoli, to which places he was appointed minister plenipotentiary by President Washington, and in which, surmounting the extreme difficulty of treating between a free people and Barbarian regencies, he had concluded, notwithstanding the opposition of England, the three first treaties, by which those governments bound themselves to respect the navigation and commerce of the U.S.
            On his return to America, he engaged, in 1805, in the plan, which Mr. Jefferson had conceived, of establishing a University at the City of Washington, for the purpose of affording the youth of the United States an education, suitable, comprehensive, staid and uniform; calculated to promote, by a correspondence of attainments, that harmony which it is so important to maintain between the different members of the Union.
            His friend Du Pont de Nemours had already, in 1800, at the request of the same Magistrate, composed a work on the same subject and on the same principles, of which several extracts have been lately given to the public in the Annals of Education reduced by Mr. Guizot.
            This assemblage of the united labours of several philosophers animated by the same spirit, will, it is to be hoped, be productive of general advantage. And it must be allowed that public education has already made a very remarkable progress in United America.
            In 1811 his Excellency Mr. Madison, the present Chief Magistrate of the United States, appointed Mr. Barlow their minister Plenipotentiary to the Court of France.—That choice, made by the American Government, has had the approbation of the Seventeen United States. It was determined by the known qualifications of the Statesman, which Mr. B. combined with other advantages: he had rendered services to both nations; he was, by law, a Citizen of both countries; he was desirous of being useful to both; he considered them as having the same interests, as national allies; in a word, he possessed the great advantage of not having forgotten, that American independence had been strenuously forwarded by French generosity and valour.
            In his manner of negociating, Mr. B. was uncommonly steadfast; distinguished by a primitive simplicity & firmness, which, tho’ the European politicians might regard them as of the other world, were by no means displeasing because they were accompanied with reason and candor.
            The Eloquence of his country has little of the loftiness of style, but it is rich in observation and powerful in argument. It comes more to the point, even than that of the English from whom it is derived.
            It descends less into particulars, and disposes them more judiciously in their proper place. It is supposed that the principal articles of the treaty were agreed upon and were sufficient to re-establish mutual good will, but that it was judged expedient on both sides not to conclude without having communicated those grounds to the American government. How far these opinions may be well founded or otherwise, no body can tell: they are affairs of State.  Mr. B. was called to Wilna to confer with the Duke of Bassano upon them. Returning thence, he travelled night and day, trusting too much to the strength of his constitution, when the opposite extremes of the intense cold of the climate and the excessive and no less dreadful heat of the small houses of Jews, which, in Poland, are the only taverns, produced a violent inflammation in his breast, of which he died at Zarnowic, near Cracow—a victim to his duty, his courage and his zeal.
            Such generally in times, of turbulence and exigency, is the fate of illustrious men; and particularly of those whose good fortune it is to be blessed with a companion of the first order, such as the disconsolate Madam Barlow. Two passions, deep, noble, and honorable, receive twofold accessions of strength, the one from the other: so it is with the principle of public spirit and the lasting affection of a well-matched couple. The man wishes to merit his reward: and the woman enjoys it at the risk of the most bitter woes. This is the expense at which the best and greatest of mankind match themselves.—Of this they may assure themselves beforehand! They will experience the sweetest comforts and the most afflicting distresses. But they will rank among the most exalted, most estimable of their species. It is necessary to be prepared to undergo both destinies. Let no one pretend to become a hero of history, if he feel not the courage of a hero of romance! And let none presume to imagine himself the latter, if he possess not the great sense, strong resolutions, masculine virtues & dignified character of the former.
          